DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments and arguments filed 6/16/2021. Claims 1, 13-14 and 26 have been amended, claims 27-28 are newly added, claims 5-6 have been cancelled and thus claims 1-4, and 7-28 are currently pending. 
Applicant’s arguments in regards to the objection of claim 13 are persuasive and thus withdrawn.
Applicant’s arguments in regards to the 35 U.S.C. 112 (b) rejection of claim 14 are persuasive and thus withdrawn.
	Applicant’s arguments in regards to the 35 U.S.C. 103 rejection of claims 1-4 and 7-26 are not persuasive, the prior art of Han (U.S. Pub. 2009/0095311) in view of Robinson (U.S. Pub. 2008/0092912) has been used below, further see response to applicant’s arguments below for more detail. 
	In addition the newly added prior art of Counts (U.S. Pat. 5,060,671) has been provided as a different interpretation of the claimed invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Counts (U.S. Pat. 5,060,671) in view of Han (U.S. PG Pub. 2009/0095311).
Regarding claim 1, Counts discloses an aerosol delivery device, comprising (Fig. 4 aerosol device (30)): a mouthpiece having an airflow outlet (Col. 3 lines 60-62; Fig. 3 mouthpiece (113)); an airflow passage extending between an airflow inlet and the airflow outlet (Col. 4 lines 15-26; Fig. 3-4 airflow passage inlet (115) outlet at mouthpiece (113)); a cartridge (Fig. 3-4 cartridge (11)) that includes an aerosolizable substance at least partially surrounding a vapor element that includes an electrically-
Counts does not disclose the connector extends from the housing at an end face opposite the airflow outlet.
However, Han teaches the connector extends from the housing at an end face opposite the airflow outlet (Par. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate the connector extending from the housing as taught by Han. The skilled artisan would have been motivated to make the modification in 
Regarding claim 4, the modified device of Counts further discloses the connector extends from the housing (Hans, Par. [0064]).
Regarding claim 8, the modified device of Counts the aerosolizable substance includes at least one of nicotine, a nicotine salt, a nicotine analogue, a nicotine derivative, a nicotine extract, or any combination thereof (Counts, Col. 2 lines 60-67).
Regarding claim 9, the modified device of Counts discloses the controller is configured to cause the vapor element of the cartridge to heat the aerosolizable substance to release the condensation aerosol into the airflow passage in response to the first or second inhalation (Counts Col. 4 lines 44-67; Col. 5 lines 1-10).
Regarding claim 10, the modified device of Counts does not disclose a sensor configured to detect the inhalation and provide a signal to the controller indicating detection of the inhalation.
However, Han teaches a sensor configured to detect the inhalation and provide a signal to the controller indicating detection of the inhalation (Han, Par. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate a sensor configured to detect the inhalation and provide a signal to the controller indicating detection of the inhalation as taught by Han. The skilled artisan would have been motivated to make the modification in order to allow the controller to provide the necessary heat to provide an end user the aerosol.
Regarding claim 11, the modified device of Counts the sensor includes an airflow sensor, a piezoelectric sensor, or a pressure sensor (Han, Par. [0071]).
Regarding claim 12, the modified device of Counts does not disclose an indicator light wherein the controller is configured to cause the indicator light to illuminate in response to detection of an inhalation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of the inhalation as taught by Han. The skilled artisan would have been motivated to make the modification in order to notify the user the device is heating the aerosolizable substance and functioning properly.
Regarding claim 13, the modified device of Counts further discloses a circuit board that includes an electrical contact configured to couple with an electrical contact of the cartridge when the cartridge is installed at the housing to provide electrical power to the vapor element (Counts Col. 3 lines 63-67 Col. 4 lines 1-2; Col. 4 lines 44-59; Fig. 3-4 controller (32), receiving sockets (120), electrical contacts (114), heater (110)).
Regarding claim 14, the modified device of Counts further discloses a circuit board includes the controller, (Counts Col. 3 lines 63-67 Col. 4 lines 1-2; Col. 4 lines 44-59; Fig. 3-4 controller (32), receiving sockets (120), electrical contacts (114), heater (110)).
Counts does not disclose a sensor configured to detect the inhalation and provide a signal to the controller indicating detection of the inhalation, and an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of the inhalation.
However Han teaches a sensor configured to detect the inhalation and provide a signal to the controller indicating detection of the inhalation, and an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of the inhalation (Han Par. [0064] and Par. [0071] lines 9-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate a sensor configured to detect the inhalation and provide a signal to the controller indicating detection of the inhalation, an indicator 
Regarding claim 15, the modified device of Counts does not disclose the mouthpiece is configured to be detachable from the aerosol delivery device.
However, Han teaches the mouthpiece is configured to be detachable from the aerosol delivery device (Han, Par. [0037] lines 8-16; Par. [0039]; Fig. 2 shows shell (b) separate from shell (a)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  mouthpiece of Counts to be detachable as taught by Han. The skilled artisan would have been motivated to make the modification in order to allow for replacement of the cartridge and for cleaning. 
Regarding claim 16, the modified device of Counts discloses the cartridge is configured to be replaceable/disposable (Counts, Col. 4 lines 44-59).
Regarding claim 18, the modified device of Counts discloses the controller is configured to cause the vapor element of the cartridge to heat the aerosolizable substance at an intensity for a duration to release the condensation aerosol into the airflow passage in response to inhalation duration, inhalation intensity, or a combination thereof (Counts, Col. 10 lines 20-55).
Regarding claim 19, the modified device of Counts does not disclose a sensor configured to detect the inhalation duration, inhalation intensity, or a combination thereof, wherein the controller is configured to receive detection of the inhalation duration, inhalation intensity, or a combination thereof from the sensor 
However, Han teaches a sensor configured to detect the inhalation duration, inhalation intensity, or a combination thereof, wherein the controller is configured to receive detection of the inhalation duration, inhalation intensity, or a combination thereof from the sensor (Han, Par. [0071]).

Regarding claim 20, the modified device of Counts the sensor includes an airflow sensor (Han Par. [0071]).
Regarding claim 21, the modified device of Counts does not disclose an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of the inhalation duration, inhalation intensity, or a combination thereof.
However, Han teaches an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of the inhalation duration, inhalation intensity, or a combination thereof (Han, Par. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate a sensor configured to detect the inhalation and provide a signal to the controller indicating detection of the inhalation as taught by Han. The skilled artisan would have been motivated to make the modification in order to allow the controller to provide the necessary heat to provide an end user the aerosol.
Regarding claim 22, the modified device of Counts further discloses an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of a level of electrical power of the internal power source, recharging of the internal power source, the internal power source falling below an available power threshold, or any combination thereof (Counts Col. 4 lines 60-67, Col. 5 lines 1-10).
	Regarding claim 27, the modified device of Counts further discloses, the vapor element of the cartridge provides all of the first dose of the condensation aerosol into the airflow passage and all of the second dose of the condensation aerosol into the aerosol passage (Counts, Col. 4 lines 44-67, Col. 5 lines .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Counts in view of Han as applied to claim 1, in further view of Shayan (U.S. PG Pub. 2003/0150451).
Regarding claim 2, the modified device of Counts does not disclose the connector includes a universal serial bus (USB) connector or a micro USB connector.
Shayan teaches the connector includes a universal serial bus (USB) connector or a micro USB connector (Par. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate the connector to be USB connector as taught by Shayan. The skilled artisan would have been motivated to make the modification in order to be able to provide for communication with an external device to transmit various data, and is an obvious variant one of ordinary skill in the art would look to use with the inhalation device. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Counts in view of Han as applied to claim 1 above in view of Jaynes (U.S. PG Pub. 2007/0126290).
Regarding claim 3, the modified device of Counts does not disclose the connector includes a universal serial bus (USB) port or a micro USB port.
Jaynes teaches the connector includes a universal serial bus (USB) port or a micro USB port (Par. [0009] discloses a plurality of power sources one of which is a USB power source).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate the connector to be USB port as taught by Jaynes. The skilled artisan would have been motivated to make the modification in order to be able to provide for charging capabilities. USB ports are one of many charging accessories known in the art and is a design choice that will provide the same function. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Counts in view of Han, as applied to claim 1 above in view of Whittle (U.S. PG Pub. 2005/0063686).
Regarding claim 7, the modified device of Counts does not disclose the aerosolizable substance includes a cannabinoid.
However, Whittle teaches the use of a cannabinoid (Par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate a cannabinoid as taught by Whittle. The skilled artisan would have been motivated to make the modification in order to be able to use the medicament for treating diseases of the respiratory tract which is administered to avoid the first pass effect (Whittle Par. [0033]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Counts in view of Han as applied to claim 1 above in view of Vogues (U.S. Pat. 5,894,841).
Regarding claim 23, the modified device of Counts does not disclose an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection that a temperature of the vapor element is equal to or greater than a temperature setting.
However, Vogues teaches an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection that a temperature of the vapor element is equal to or greater than a temperature setting (Col. 8 Lines 22-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate an indication when the temperature is equal to or greater than a temperature setting as taught by Vogue. The skilled artisan would have been motivated to make the modification in order to alert the use that the device may be over heating. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Counts in view of Han (U.S. PG Pub. 2009/0095311) as applied to claim 1 above in view of Collins (U.S. Pat. 5,613,504).
Regarding claim 24, the modified device of Counts further discloses an indicator light (Counts Fig. 4 LED (33); Hans, Par. [0064] line 23).
The modified device of Counts does not disclose the controller is further configured to cause the indicator light to illuminate in response to detection that vaporization is taking place.
However, Collins teaches an indicator light, wherein the controller is further configured to cause the indicator light to illuminate in response to detection that vaporization is taking place (Collins, Col. 7 Lines 39-54 discloses puff actuation activating a heater LED based upon voltage output; Col. 12 Lines 44-63; Col. 13 lines 38-55, inhalation intensity being based on the voltage output)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate an LED to indicate when vaporization is occurring as taught by Collins. The skilled artisan would have been motivated to make the modification in order to allow the user to know the device is functional and producing aerosol.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Counts (U.S. Pat. 5,060,671) in view of Han (U.S. PG Pub. 2009/0095311) as applied to claim 1, in further view of Robinson (U.S. PG Pub. 2008/0092912).
Regarding claim 25, the modified device of Counts does not disclose the controller is configured to store a temperature setting associated with the vapor element, wherein the temperature setting indicates a temperature to heat the aerosolizable substance. 
However, Robinson teaches the controller is configured to store a temperature setting associated with the vapor element, wherein the temperature setting indicates a temperature to heat the aerosolizable substance (Robinson, Par. [0114] discloses temperature setting can be design choice thus providing evidence that the preferred temperature can be stored within the device; Par. [0121] discloses the control mechanism controlling the temperature of the heating elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Counts to incorporate the controller is configured to store a temperature setting associated with the vapor element, wherein the temperature setting indicates a .
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 26 and 28 is indicated as allowable because one of ordinary skill in the art would not look to modify the round and circular aspects of Counts to have “six faces, wherein during the first inhalation and during the second inhalation, the airflow outlet is located at a first face of the six faces and the connector is located on the end face of the six faces that is opposite the first face, wherein remaining four faces of the six faces extend between the first face and the end face”.
Response to Arguments
Applicant’s arguments, filed 6/16/2021, with respect to the objection of claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 
Applicant’s arguments, filed 6/16/2021, with respect to the 35 U.S.C. 112 (b) rejection of claim 14 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 14 has been withdrawn. 
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. Applicant argues the prior art of Han in view of Robinson fails to disclose a cartridge that includes an aerosolizable substance at least partially surrounding a vapor element that includes an electrically resistive heater configured to vaporize a portion of the aerosolizable substance to provide a condensation aerosol”. However, as seen in Robinson Fig. 2 the vapor element is the combination of wrapping material (160) cartridge (85), cigarette cartridge (150) tobacco element (89) and components (101); Fig. 2 shows aerosolizable substance at least partially surrounding vapor element (85) and (160)). 

Regarding claim 26, applicant’s arguments in view of Vogue are persuasive, however, one of ordinary skilled artisan would have tried the finite amount of shapes as a matter of design choice and thus would have reasonably arrived at a device with 6 faces in a rectangular shape. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        9/24/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785